EX-10.2 3 execdeferredcomp0101091.htm

NORFOLK SOUTHERN CORPORATION


EXECUTIVES' DEFERRED COMPENSATION PLAN


AS AMENDED EFFECTIVE JANUARY 1, 2009

 

ARTICLE I.  NAME AND PURPOSE OF THE PLAN.

The name of the plan is the Norfolk Southern Corporation Executives' Deferred
Compensation Plan (the Plan), which for deferrals on or after January 1, 2001,
is the successor to the Norfolk Southern Corporation Officers' Deferred
Compensation Plan.  The purpose of the Plan is to provide benefits to those
officers of Norfolk Southern Corporation (the Corporation) or a Participating
Subsidiary who elect to participate in the Plan. 

 

 

ARTICLE II.  DEFINITIONS.

Account.  The total of the amount of Deferrals by a Participant together with
Earnings as provided in Article V.  The Account shall be utilized solely as a
device for the measurement of amounts to be paid to the Participant under the
Plan.  The Account shall not constitute or be treated as an escrow, trust fund,
or any other type of funded account for ERISA or Internal Revenue Code purposes
and, moreover, contingent amounts credited thereto shall not be considered "plan
assets" for ERISA purposes.  The Account merely provides a record of the
bookkeeping entries relating to the contingent benefits that the Corporation
intends to provide to Participant and thus reflects a mere unsecured promise to
pay such amounts in the future.

Agreement.  The "Deferral Agreement" between each Participant and the
Corporation.

Beneficiary.  The person or persons designated as Beneficiary pursuant to
Article XII.

Board of Directors.  The Board of Directors of the Corporation.

Change in Control.  A Change in Control occurs upon any of the following
circumstances or events:

(1) The Corporation consummates a merger or other similar control-type
transaction or transactions (however denominated or effectuated) with another
Corporation or other Person (including any "affiliate" or "associate" of any
Person, all as defined in the Securities Exchange Act of 1934, as amended, or
any rules and regulations promulgated thereunder) (Combination), and immediately
thereafter less than eighty percent (80%) of the combined voting power of the
then-outstanding securities of such corporation or Person is held in the
aggregate by the holders of securities entitled, immediately prior to such
Combination, to vote generally in the election of directors of the Corporation
(Voting Stock);

(2) The Corporation consummates any stockholder-approved consolidation or
dissolution (however denominated or effectuated) pursuant to a recommendation of
the Board of Directors;

(3) At any time, Continuing Directors (as herein defined) shall not constitute a
majority of the members of the Board of Directors ("Continuing Director" means
(i) each individual who has been a director of the Corporation for at least
twenty-four consecutive months before such time and (ii) each individual who was
nominated or elected to be a director of the Corporation by at least two thirds
of the Continuing Directors at the time of such nomination or election);

(4) The Corporation sells all or substantially all of its assets to any other
corporation or other Person, and less than eighty percent (80%) of the combined
voting power of the then-outstanding securities of such corporation or Person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock immediately prior to such sale;

(5) A report is filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), pursuant to the Securities Exchange Act of 1934, as
amended, disclosing that any Person has become the Beneficial Owner (any Person
who, under the Securities Exchange Act of 1934 or any rules or regulations
promulgated thereunder, would be deemed beneficially to own Voting Stock) of
twenty (20) or more percent of the voting power of Voting Stock; or

(6) The Board of Directors determines by a majority vote that, because of the
occurrence, or the threat of imminence of the occurrence, of another event or
situation in import or effects similar to the foregoing, those who have accepted
an agreement providing certain rights and benefits upon termination of
employment following a Change in Control are entitled to its protections. 

Notwithstanding the provisions of the foregoing, unless otherwise determined in
a specific case by majority vote of the Board of Directors, a Change in Control
for purposes of this Plan shall not be deemed to have occurred solely because
(a) the Corporation, (b) an entity of which the Corporation is the direct or
indirect Beneficial Owner of 50 or more percent of the voting securities or (c)
any Corporation-sponsored employee stock ownership plan or any other employee
benefit plan of the Corporation either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule
14D-1, Form 8-K, or Schedule 14A (or any successor schedule, form or report or
item therein) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock, whether in excess of 20 percent or otherwise, or because
the Corporation reports that a change in control of the Corporation has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership.

Committee.  The Compensation Committee of the Board of Directors.

Compensation.  The fixed salary payable in the form of cash (including vacation
pay) of the Participant before any reduction (1) for pre-tax contributions to
the Thrift and Investment Plan of Norfolk Southern Corporation and Participating
Subsidiary Companies, (2) for contributions to the Pre-Tax Transportation Plan
of Norfolk Southern Corporation and Participating Subsidiary Companies, (3) for
pre-tax contributions to the Norfolk Southern Corporation Comprehensive Benefits
Plan, and (4) for any deferrals under this Plan.

Deferral.  A Deferred Bonus and/or deferred Compensation for each Plan Year
which is "credited" to a Participant's Account.

Deferred Bonus.  That amount set forth in the Agreement which shall be deferred
from a Participant's MIP incentive award (and any other cash incentive award
payable to participants in MIP) or EMIP incentive award (and any other cash
incentive award approved by the Board of Directors and payable to participants
in EMIP), or the bonus program of a Participating Subsidiary, if the deferral of
such incentive award or bonus under the Plan is authorized by the Corporation.

Disability.  A medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months and which

(i)         renders the Participant unable to engage in any substantial gainful
activity; or

(ii)        enables the Participant to be eligible for a disability benefit
under the Long-Term Disability Plan of Norfolk Southern Corporation and
Participating Subsidiaries, as amended from time to time, or under any such
similar plan of a Participating Subsidiary, provided that the Participant has
received benefit payments under such plan for a period of not less than 3
months.

Election Deadline.  A date specified by the Plan Administrator.

Eligible Employee.  Any employee of the Corporation or a Participating
Subsidiary who is not covered by a collective bargaining agreement and who is
eligible to participate in the MIP, the EMIP, or any authorized bonus program of
a Participating Subsidiary.

EMIP.  Norfolk Southern Corporation Executive Management Incentive Plan or
successor plan.

Hypothetical Investment Options.  Investment funds or benchmarks, as may be
selected from time to time by the Plan Administrator, made available to
Participants solely for purposes of valuing Deferrals.

MIP.  Norfolk Southern Corporation Management Incentive Plan or successor plan.

Participant. Any Eligible Employee of the Corporation or a Participating
Subsidiary who elects to make a Deferral under Article IV of the Plan.

Participating Subsidiary.  Each subsidiary or affiliated company of the
Corporation which adopts the Plan and is approved for participation in the Plan
as provided in Article XVIII.

Plan Administrator.  The Vice President - Human Resources of the Corporation, or
the successor officer who performs substantially similar duties.

Plan Year.  Any calendar year during which deferrals under this Plan are made.

Separation from Service.  A Participant's "separation from service" within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder.

Trust.  A grantor trust of the type commonly referred to as a "rabbi trust"
created to assist the Corporation and the Participating Subsidiaries to
accumulate assets that can be used to pay benefits under the Plan. 

 

 

ARTICLE III.  ADMINISTRATION.

 

The Plan Administrator shall administer, construe, and interpret this Plan and,
from time to time, adopt such rules and regulations and make such
recommendations to the Committee concerning Plan changes as are deemed necessary
to ensure effective implementation of this Plan.  The administration,
construction, and interpretation by the Plan Administrator may be appealed to
the Committee, and the decision of the Committee shall be final and conclusive,
except that any claim for benefits with respect to a Participant shall be
subject to the claims procedure set forth in Section 503 of the Employee
Retirement Income Security Act of 1974.  The Plan Administrator may correct
errors and, so far as practicable, may adjust any benefit or payment or credit
accordingly.  Neither the Plan Administrator nor any member of the Committee
shall be liable for any act done or determination made in good faith.

 

 

ARTICLE IV.  ELECTIONS.

(a)        Deferral Elections.  Any Eligible Employee shall be eligible to
participate in the Plan.  A Participant may elect to defer up to 25% of his
monthly Compensation.  An Eligible Employee who elects to become a Participant
in the Plan and defer a portion of his Compensation thereby consents to the
reduction in his Compensation as specified in the Agreement.  An Eligible
Employee may elect to defer, either in whole or in part, in increments of
twenty-five percent (25%), any eligible incentive bonus which may be awarded to
him pursuant to MIP, EMIP or any authorized bonus program of a Participating
Subsidiary.  A Participant who elects to defer any of his incentive bonus
thereby consents to a reduction in his bonus by the Deferred Bonus as specified
in the Agreement. 

            Any deferral election with respect to monthly Compensation must be
made in the manner prescribed by the Plan Administrator and in no event later
than the Election Deadline.  Any deferral election with respect to a Deferred
Bonus must be made in the manner prescribed by the Plan Administrator and at the
time specified in the plan under which the incentive bonus is awarded, but in no
event later than the Election Deadline.  If the Participant fails to make an
election prior to the Election Deadline, then the Participant will not be
eligible to defer his Compensation or any portion of his incentive bonus earned
during the Plan Year.   

            (b)        Automatic Cancellation of Deferral Election for 401(k)
Hardship Withdrawal.  If, pursuant to Section 401(k) of the Internal Revenue
Code and the regulations thereunder, a Participant receives a hardship
distribution from any 401(k) plan sponsored by the Corporation or by any other
employer required to be aggregated with the Corporation under Section 414(b),
(c), (m) or (o) of the Internal Revenue Code, the Participant's deferral
election in effect at the time of the hardship withdrawal, if any, shall be
cancelled prospectively so that no further deferrals of monthly Compensation or
incentive bonus shall occur during the period that ends six (6) months after the
receipt of the hardship distribution.  A Participant whose deferral election is
canceled pursuant to this Paragraph (b) may elect to defer his monthly
Compensation or his incentive bonus in the amount and manner described in
Paragraphs (a) and (d) of this Article IV.  An election to defer monthly
Compensation that is made pursuant to this Paragraph (b) shall be effective only
with respect to Compensation that is earned after the expiration of the
six-month period described in the first sentence of this Paragraph.

            (c)        Distribution Elections.  No later than the Election
Deadline, the Participant must elect one of the following two distribution
options.  The Participant must elect to have the benefit distributed (i) at the
earlier of Separation from Service or Disability, or (ii) at a distribution date
which is the earliest of Separation from Service, Disability, or a specified
date at least five (5) years but not more than fifteen (15) years after the Plan
Year has ended (a "Specified Date").  If the Participant elects to receive the
benefit upon the earlier of Separation from Service or Disability, he may elect
to have the benefit distributed to him in one lump sum or in annual installment
payments over a period of five (5), ten (10), or fifteen (15) years.  For
purposes of Section 409A of the Internal Revenue Code, a series of installment
payments will be considered a single payment.  Any benefit which a Participant
elects to receive on the earliest of Separation from Service, Disability, or a
Specified Date will be distributed in one lump sum.  If the Participant fails to
elect the time and form of distribution of his  Deferral before the Election
Deadline, the Participant's distribution will be made at the earlier of
Separation from Service or Disability in one lump sum.  If a distribution is
being made due to Separation from Service, to the extent the distribution is
attributable to Deferrals of amounts earned or vested after December 31, 2004,
no distribution may be made before the date which is six months after the date
of Separation from Service. 

            (d)        Election Deadline.  A Participant must file a deferral
election and distribution election for each year's Deferral.  The Participant
must make each election by the Election Deadline.   The Election Deadline must
satisfy the following requirements:

            (1)        Performance-Based Compensation.  To the extent that an
incentive bonus qualifies as "performance-based compensation" as defined in
Section 409A of the Internal Revenue Code, the Election Deadline shall not be
later than the date that is six months before the end of the performance period,
provided that no deferral election may be made with respect to any portion of
the compensation that has become readily ascertainable.

            (2)        Other Compensation.  For deferrals of Compensation or an
incentive bonus that is not described in subparagraphs (1), above, the Election
Deadline shall be no later than December 31 preceding the Plan Year in which
begins the period of service for which the Compensation or incentive bonus is
earned.

            A Participant may change or revoke the deferral election by filing a
new election form with the Plan Administrator at any time before the Election
Deadline.  The Participant's deferral election and distribution election in
effect on the Election Deadline shall be irrevocable.  Until a valid deferral
election is made by an Eligible Employee, the Eligible Employee shall be deemed
to have elected to receive Compensation and any incentive bonus on the regular
payment date, without deferral.

 

 

ARTICLE V.  EARNINGS EQUIVALENT.

    (a)       Adjustment of Participant Accounts.  Unless otherwise stated
herein or determined by the Board of Directors, an amount equivalent to earnings
or losses ("Earnings") shall accrue on or be deducted from all Deferrals in
accordance with the Participant's selection of Hypothetical Investment Options. 
For purposes of calculating the appropriate Earnings only, the Deferred Bonus is
deemed to be invested in the Hypothetical Investment Options on the date on
which the related incentive bonus is paid.  Earnings shall be determined based
upon the Hypothetical Investment Option(s) elected by the Participant.  If a
Participant does not elect Hypothetical Investment Options for the Deferrals,
then Earnings shall be determined based on such Hypothetical Investment Options
as may be designated by the Plan Administrator to apply in the absence of an
election.  Participants will be required to elect one or more Hypothetical
Investment Options at the time each Deferral election is made.  Participants
will be permitted at any time prior to the complete pay out of their Account
balances to elect to change their Hypothetical Investment Option(s) with respect
to all or part of their Account balances effective as soon as practicable
following such election.  The procedure for electing to change a Hypothetical
Investment Option(s) will be established by the Plan Administrator.  An election
to change a Hypothetical Investment Option for part of an Account balance must
be made in increments of 1% of the Account balance or a specified dollar amount.

    While a Participant's Account does not represent the Participant's ownership
of, or any ownership interest in, any particular assets, the Participant's
Account shall be adjusted in accordance with the Hypothetical Investment Options
chosen by the Participant.  Any Earnings generated under a Hypothetical
Investment Option (such as interest and cash dividends and distributions) shall
be deemed to be reinvested in that Hypothetical Investment Option.  All notional
acquisitions and dispositions of Hypothetical Investment Options which occur
within a Participant's Account, pursuant to the terms of the Plan, shall be
deemed to occur at such times as the Plan Administrator shall determine to be
administratively feasible in its sole discretion and the Participant's Account
shall be adjusted accordingly.  In the event of a Change in Control, the
practices and procedures for determining any Earnings credited to any
Participants' Accounts following a Change in Control shall be made in a manner
no less favorable to Participants than the practices and procedures employed
under the Plan, or otherwise in effect, as of the date of the Change in
Control. 

    In lieu of an entitlement to receive payments under the terms of this Plan,
in the event of a Change in Control, any deferred compensation equivalent
payment made pursuant to a Change in Control Agreement that was entered into
before such Change in Control shall be determined by projecting the Earnings a
Participant would have received had the Participant worked until normal
retirement age at age 65 or, if greater, had the Participant retired on his or
her Termination Date (as defined in the applicable Change in Control
Agreement).  The rate of return for such projected Earnings shall be determined
in accordance with the schedule below, based on the Participant's age
immediately preceding the Termination Date, and shall be applied to the
Participant's Account balance on the Termination Date (as defined in the
applicable Change in Control Agreement):

Age

Rate

up to 45

 7%

45-54

10%

55-60

11%

over 60

12%

  

     (b)       Vesting.  The Participant shall at all times be one hundred
percent (100%) vested in his or her Account, as well as in any appreciation (or
depreciation) specifically attributable to such Account due to Earnings.


 


ARTICLE VI.  BENEFITS

     (a) Distribution at the Earlier of Separation from Service or Disability:
For each Deferral for which the Participant elected to have the benefit
distributed in this manner, the Participant shall be paid the amount in his or
her Account either in a lump sum or in installments as the Participant elected
at the time of Deferral. 

    For lump sum distributions, except as provided in the following sentence,
the Participant shall be paid on the first day of the calendar year following
Separation from Service or Disability, the portion of his or her Account which
is attributable to Deferrals for which the Participant elected lump sum
distribution at Separation from Service or Disability.  If the Participant
defers an incentive bonus and Separates from Service or becomes Disabled in the
year before the year such incentive bonus would be paid in the absence of such
deferral, then the lump sum distribution with respect to such bonus shall be
paid on the first day of the second calendar year following the Separation from
Service or Disability.  Notwithstanding the foregoing, if a distribution is
being made due to Separation from Service, to the extent the amount in a
Participant's Account is attributable to Deferrals of amounts earned or vested
after December 31, 2004, and related earnings thereon, the distribution shall be
made on the later of the date which is six months after the date of Separation
from Service or the applicable date specified in the first two sentences of this
paragraph.

    For distributions other than lump sum distributions, except as provided in
the following sentence, payments shall commence on the first day of the calendar
year following such Separation from Service or Disability and shall be made in
annual installments on January 1 of each year for each applicable Deferral over
the elected pay out period for that Deferral.   If the Participant defers an
incentive bonus and Separates from Service or becomes Disabled in the year
before the year such incentive bonus would be paid in the absence of such
deferral, then the installment payments with respect to such bonus shall
commence on the first day of the second calendar year following the Separation
from Service or Disability, and shall be made in annual installments on January
1 of each year thereafter over the elected pay period for that Deferral. 
Notwithstanding the foregoing, if a distribution is being made due to Separation
from Service, to the extent the amount in a Participant's Account is
attributable to Deferrals of amounts earned or vested after December 31, 2004,
and related earnings thereon, the initial distribution shall be made on the
later of the date which is six months after the date of Separation from Service
or the applicable date specified in the first two sentences of this paragraph.

    The annual installment payment for each applicable Deferral shall be an
amount equal to the remaining balance in the Participant's Account for the
Deferral, valued at the end of the calendar year preceding the installment
payment, divided by the remaining number of annual payments not yet distributed
for that Deferral. 

    (b) Distribution at the Earliest of Separation from Service, Disability or a
Specified Date: For each Deferral for which the Participant elected to have the
benefit distributed on the earliest of Separation from Service, Disability, or a
Specified Date, except as provided in the following sentence, the Participant
shall be paid the amount in his or her Account for that Deferral in a lump sum
on the first business day after the earliest of the Specified Date, Separation
from Service, or Disability.  If the Participant defers an incentive bonus and
elects to have the benefit distributed at the earliest of Separation from
Service, Disability or a Specified Date, and the Participant Separates from
Service or becomes Disabled in the year before the year such incentive bonus
would be paid in the absence of such deferral, then the lump sum distribution
with respect to such bonus shall be made on the first day of the second calendar
year following the Separation from Service or Disability.  If a distribution is
being made due to Separation from Service, to the extent the amount in a
Participant's Account is attributable to Deferrals earned after December 31,
2004, the distribution shall be made on the date which is six months after the
date of Separation from Service.

    (c) Death: If a Participant dies either while in active service or after
Separation from Service or Disability, the Corporation shall pay the amount of
the Participant's Account to the Participant's Beneficiary in a single lump sum
on the first day of the calendar month following the date of death.

    (d) Lump Sum or Other Settlement: Notwithstanding the foregoing provisions
of this Article VI, the Committee, in its sole discretion, may authorize and
direct the Corporation to distribute the amount in a Participant's Account in a
lump sum or over a period other than that provided for in this Article VI, and
to charge such payments against the Participant's Account.  Such accelerated
distribution may be made only in the event of an unforeseeable financial
emergency resulting from an illness or accident of the Participant, the
Participant's spouse, the Participant's Beneficiary, or a dependent (as defined
in Section 152 of the Internal Revenue Code, without regard to section
152(b)(1), (b)(2) or (d)(1)(B)) of the Participant, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  Such an accelerated distribution shall be permitted only to the
extent that the financial emergency is not and may not be relieved by
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant's assets (to the extent the liquidation would not cause severe
financial hardship), or by the cessation of deferrals under the Plan, and only
in an amount reasonably necessary to satisfy the financial emergency; provided,
that all amounts due to a Participant or Beneficiary under this Plan shall in
all events be paid to the Participant or Beneficiary by the end of the
appropriate period referred to in this Article VI.  No Participant or
Beneficiary who is also a member of the Committee shall participate in any
decision of the Committee to make accelerated payments under this Article VI. 

    (e) Administrative Adjustments in Payment Date.  A payment is treated as
being made on the date when it is due under the Plan if the payment is made on
the due date specified by the Plan, or on a later date that is either (i) in the
same calendar year (for a payment whose specified due date is on or before
September 30), or (ii) by the 15th day of the third calendar month following the
date specified by the Plan (for a payment whose specified due date is on or
after October 1).  A payment is also treated as being made on the date when it
is due under the Plan if the payment is made not more than 30 days before the
due date specified by the Plan, provided that a payment that is delayed until
six months after the Participant's Separation from Service shall not be made
earlier than such date.  A Participant or Beneficiary may not, directly or
indirectly, designate the taxable year of a payment made in reliance on the
administrative rules in this paragraph.


 


ARTICLE VII.  NATURE AND SOURCE OF PAYMENTS

    The obligation to pay benefits under Article VI with respect to each
Participant shall constitute a liability of the Corporation to the Participant
and, after the Participant's death, to any Beneficiaries in accordance with the
terms of the Plan. The Corporation may establish one or more Trusts within the
United States to which the Corporation may transfer such assets as the
Corporation determines in its sole discretion to assist in meeting its
obligations under the Plan.  The provisions of the Plan and the Agreement shall
govern the rights of a Participant to receive distributions pursuant to the
Plan.  While the Corporation generally reserves the right to establish or fund
any Trust at any time, it shall not fund such Trust in connection with an
adverse change in the financial health of the Corporation or a Participating
Subsidiary to the extent that such funding would not comply with the
requirements of Section 409A of the Internal Revenue Code. The provisions of the
Trust shall govern the rights of the Corporation, Participants and the creditors
of the Corporation to the assets transferred to the Trust.  The Corporation's
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Corporation's obligations under this Plan. 

                Participants and Beneficiaries shall stand in the position of
unsecured creditors of the Corporation, the Plan constitutes a mere promise by
the employer to make benefit payments in the future, and all rights hereunder
and under any Trust are subject to the claims of creditors of the Corporation. 


 


ARTICLE VIII.  EXPENSES OF ADMINISTRATION

 

    All expenses of administering the Plan shall be borne by the Corporation,
and no part thereof shall be charged against the benefit of any Participant,
except the costs of the Hypothetical Investment Options, which shall be charged
against the value of Deferrals measured against those funds.


 


ARTICLE IX.  AMENDMENT TO AND TERMINATION OF PLAN

 

    The Corporation reserves the right at any time through written action of its
chief executive officer or by a resolution duly adopted by its Board of
Directors to amend this plan in any manner or to terminate it at any time,
except that no such amendment or termination shall deprive a Participant or his
Beneficiary of any rights hereunder theretofore legally accrued, and no such
termination shall be effective for the year in which such resolution is
adopted.  In no event shall a termination of the Plan accelerate the
distribution of amounts deferred under the Plan in calendar year 2005 and
succeeding years, except to the extent permitted in regulations or other
guidance under Section 409A of the Internal Revenue Code and expressly provided
in the resolution terminating the Plan. 

 

 

ARTICLE X. RECALCULATION EVENTS

   

    The Corporation's commitment to accrue and pay Earnings as provided in
Article V may be facilitated by the purchase of corporate-owned life insurance
on the lives of eligible Participants.  If the Board of Directors, in its sole
discretion, determines that any change whatsoever in Federal, State, or local
law, or in its application or interpretation, has materially affected, or will
materially affect, the ability of the Corporation to recover the cost of
providing the benefits otherwise payable under the Plan, then, if the Board of
Directors so elects, a Recalculation Event shall be deemed to have occurred.  If
a Recalculation Event occurs, then Earnings shall be recalculated and restated
using a lower rate of Earnings determined by the Board of Directors, but which
shall be not less than the lesser of one half (½) the rate of Earnings provided
for in Article V or 7%.

 

 


ARTICLE XI.  GOVERNING LAW

 

    This Plan and the Agreements are subject to the laws of the Commonwealth of
Virginia.


 


ARTICLE XII.  DESIGNATION OF BENEFICIARY

 

    For the purpose of this Plan, a Beneficiary shall be either (1) the named
Beneficiary of the Participant in the Norfolk Southern Corporation Officers
Deferred Compensation Plan or Beneficiaries subsequently designated as
hereinafter provided for by the Participant, or (2) in the absence of any such
designation, his or her estate.  A Participant may designate both primary and
contingent Beneficiaries.  A Participant may revoke or change any designation. 
To be effective, the designation of a named Beneficiary or Beneficiaries, or any
change in or revocation of any designation, must be on a form provided by the
Corporation, signed by the Participant and filed with the Office of the Plan
Administrator prior to the death of such Participant.  Any such designation,
change or revocation shall not invalidate any cash payment made or other action
taken by the Corporation pursuant to the Plan prior to its receipt by the
Corporation.  The determination by the Corporation of a Beneficiary or
Beneficiaries, or the identity thereof, or evidence satisfactory to the
Corporation shall be conclusive as to the liability of the Corporation and any
payment made in accordance therewith shall discharge the Corporation of all its
obligations under the Plan for such payment.

 

 


ARTICLE XIII.  SUCCESSORS, MERGERS, CONSOLIDATIONS

 

    The terms and conditions of this Plan and each Agreement shall inure to the
benefit of and bind the Corporation, the Participants, their successors,
assigns, and personal representatives.  If substantially all the assets of the
Corporation are acquired by another corporation or entity or if the Corporation
is merged into, or consolidated with, another corporation or entity, then the
obligations created hereunder and as a result of the Corporation's acceptance of
Agreements shall be obligations of the successor corporation or entity.


 


ARTICLE XIV.  WITHHOLDING FOR TAXES

 

    The Participant agrees as a condition of participation hereunder that the
Corporation may withhold applicable Federal, State, and local income taxes and
Social Security, Medicare, or Railroad Retirement taxes from any distribution or
benefit paid hereunder.

 

 


ARTICLE XV.  NON-ALIENATION OF BENEFITS

    No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt at such shall be void; nor shall any such benefit be in any way subject
to the debts, contracts, liabilities, engagements, or torts of the person who
shall be entitled to such benefit; nor shall it be subject to attachment or
legal process for or against such person.

 


ARTICLE XVI.  FACILITY OF PAYMENT

 

    If the Plan Administrator shall find that any individual to whom any amount
is payable under the Plan is unable to care for his affairs because of illness
or accident, or is a minor or other person under legal disability, any payment
due such individual (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee, or other legal representative) may be paid
to the spouse, a child, a parent, or a brother or sister of such individual or
to any other person deemed by the Plan Administrator to have incurred expenses
of such individual, in such manner and proportions as the Plan Administrator may
determine.  Any such payment shall be a complete discharge of the liabilities of
the Corporation with respect thereto under the Plan or the Agreement.


 


ARTICLE XVII.  CONTINUED EMPLOYMENT

 

    Nothing contained herein or in an Agreement shall be construed as conferring
upon any Participant the right nor imposing upon him the obligation to continue
in the employment of the Corporation or a Participating Subsidiary in any
capacity.

 

 


ARTICLE XVIII.  PARTICIPATION BY SUBSIDIARY COMPANIES

 

    Conditional upon prior approval by the Corporation, any company which is a
subsidiary of or affiliated with the Corporation may adopt and participate in
this Plan as a Participating Subsidiary.  Each Participating Subsidiary shall
make, execute and deliver such instruments as the Corporation and/or Plan
Administrator shall deem necessary or desirable, and shall constitute the
Corporation and/or the Plan Administrators as its agents to act for it in all
transactions in which the Corporation and/or the Plan Administrators believe
such agency will facilitate the administration of this Plan.


 


ARTICLE XIX.  MISCELLANEOUS

 

    Whenever used in the Plan, words in the masculine form shall be deemed to
refer to females as well as to males, and words in the singular or plural shall
be deemed to refer also to the plural or singular, respectively, as the context
may require.

 

 


ARTICLE XX.  STATUS OF PLAN

 

    The Plan is intended to be a plan that is not qualified within the meaning
of Section 401(a) of the Internal Revenue Code and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees"
within the meaning of ERISA.  The Plan shall be administered and interpreted to
the extent possible in a manner consistent with that intent.  All Participant
Accounts and all credits and other adjustments to such Participant Accounts
shall be bookkeeping entries only and shall be utilized solely as a device for
the measurement and determination of amounts to be paid under the Plan.  No
Participant Accounts, Earnings, credits or other adjustments under the Plan
shall be interpreted as an indication that any benefits under the Plan are in
any way funded.


 


ARTICLE XXI.  EFFECTIVE DATE

 

    The effective date of the Plan is January 1, 2001.  The Plan, as hereby
amended and restated, is effective with respect to amounts that were not earned
and vested (within the meaning of Section 409A of the Internal Revenue Code)
before January 1, 2005, and any earnings on such amounts.  Amounts earned and
vested (within the meaning of Section 409A of the Internal Revenue Code) before
January 1, 2005, and earnings on such amounts (collectively, "Grandfathered
Amounts"), remain subject to the terms of the Plan as in effect on October 3,
2004.  For recordkeeping purposes, the Corporation will account separately for
Grandfathered Amounts.

 

 


ARTICLE XXII.  INTERNAL REVENUE CODE SECTION 409A

    The Plan is intended, and shall be construed, to comply with the
requirements of Section 409A of the Internal Revenue Code.  The Corporation does
not warrant that the Plan will comply with Section 409A of the Internal Revenue
Code with respect to any Participant or with respect to any payment, however. 
In no event shall the Corporation, its officers, directors, employees, parents,
subsidiaries (including Participating Subsidiaries), or affiliates be liable for
any additional tax, interest, or penalty incurred by a Participant or
Beneficiary as a result of the Plan's failure to satisfy the requirements of
Section 409A of the Internal Revenue Code, or as a result of the Plan's failure
to satisfy any other applicable requirements for the deferral of tax.